Citation Nr: 0808153	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1972 until April 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The veteran was scheduled to appear at a videoconference 
hearing before a Veterans Law Judge in December 2007; 
however, the record indicates that he failed to report.   


FINDINGS OF FACT

1.  The service records reflect care for an abscess of the 
right foot, determined to be proteus mirabilis; there was no 
definitive diagnosis of gout at the time of separation from 
active service.

2.  The medical evidence first shows treatment for gout in 
2004.

3.  No competent evidence of record causally relates the 
veteran's gout to active service.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the medical evidence is 
unclear as to whether a current gout disability exists.  
Indeed, while treatment for a gout flare is documented in 
2005, subsequent VA examination in April 2006 showed no edema 
and contained no diagnosis of gout.  However, given the 
sporadic nature of the disorder in question, and the 
documented treatment in 2005, the Board will resolve all 
reasonable doubt in the veteran's favor and find that current 
disability is demonstrated here.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
The Board will now consider whether the competent evidence 
supports a finding that the veteran's currently-diagnosed 
gout was incurred in active service.  In this regard, service 
medical records have been reviewed.  Of relevance, are 
records showing treatment for right foot swelling with 
drainage in November 1972.  After consultations, the final 
diagnosis was a subcutaneous abscess of the right foot.  

In March 1973, a Medical Evaluation Board determined that he 
was unfit for duty.  While the Medical Board report 
referenced a diagnosis of "gouty arthritis," the definitive 
diagnosis of the right foot abscess was identified as proteus 
mirabilis.  Therefore, the record does not support a finding 
of chronic gout in service.

Following active service, VA clinical records dated in 1994 
reflect complaints of stiff joints, attributed to polymyalgia 
rheumatica.  There were no findings of swelling and no 
diagnosis of gout was rendered at that time.  Ultimately, 
gouty arthritis was noted in VA medical records dated in 
August 2004, December 2004, and April 2005.  However, a VA 
examination in April 2006 revealed no edema and contained no 
diagnosis of gout.   

Even assuming a current diagnosis of gout, there is no 
demonstrated continuity of symptomatology to support a 
conclusion that gout is causally related to active service.  
Again, the post-service evidence does not document complaints 
of gout for more than 30 years following the veteran's final 
separation from active service.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the medical evidence does not demonstrate continuity 
of gout symptoms since active service, the veteran's reported 
history must be considered.  In this vein, the Board notes 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In a VA Form 646 submitted in September 2007, the veteran 
expressed his belief that gouty arthritis began in service 
and persisted to the present day.  Moreover, an April 2005 
treatment record indicated a reported history of gout since 
the 1970s.  In adjudicating the claim, the Board must 
evaluate his competency and credibility as to his statements 
that gout began in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

While he has reported a history of continuing gout symptoms 
since service, such reports began in 2005, contemporaneous 
with his filing a claim for benefits.  Indeed, clinical 
records showing treatment for gout in 2004 contained no 
reference to on-going symptomatology since service.  The 
post-service treatment records dated prior to 2004 also fail 
to indicate a history of gout problems since service.  

This evidence weighs against the credibility of the veteran's 
statements of on-going symptoms since service.  Indeed, the 
absence of documented treatment, considered in conjunction 
with the absence of a reported history of gout prior to 2005, 
does not support a finding of continuity, however sincere his 
current statements on this point.  

In short, his current recollection as to symptoms dating back 
to the distant past is found to be less probative than the 
lengthy absence of documented treatment or documented report 
of continued symptoms.  Therefore, the Board finds that the 
veteran's statements, while competent, are not credible as to 
continuity.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, the record does not otherwise contain 
a medical opinion causally relating gout to active service.  
While the veteran believes that gout was incurred in active 
service, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Given the lack of a chronic disorder shown in service, the 
absence of identified symptomatology for many years after 
discharge, and no medical nexus between the veteran's current 
complaints and active duty, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the veteran's claim, the 
Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 that informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether he was explicitly asked 
to provide "any evidence in his possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
Specifically, the letter noted above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Under these circumstances, the Board is satisfied 
that he has been adequately informed of the need to submit 
relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a May 2006 
communication, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Based on 
the foregoing, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion has not been obtained to 
determine whether the claimed gout was causally related to 
service.  However, in the present case, the service medical 
records contain no definitive diagnosis of gout.  
Furthermore, the post-service clinical records fail to reveal 
treatment for gout for over 30 years following the veteran's 
separation from active service.  Additionally, recent VA 
examination in April 2006 did not contain any findings or 
diagnosis of gout.  For these reasons, a medical opinion is 
not required under McLendon.  

Further regarding the duty to assist, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the veteran's post-service reports 
of VA treatment and examination.  Moreover, his statements in 
support of his claim are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for gout is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


